UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly 2016 Commission File Number001-37542 CRH MEDICAL CORPORATION (Translation of registrant’s name into English) 578 - 999 Canada Place, World Trade Center Vancouver, British Columbia, CanadaV6C 3E1 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Exhibit Description CRH Medical Announces Date for Second Quarter 2016 Results and Conference Call SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH MEDICAL CORPORATION (Registrant) Date: July 26, 2016 By: /s/ Richard Bear Name: Richard Bear Title: Chief Financial Officer
